DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-2, 4-8, 12-13, 15, 17, 19, 21-23 and 25-35 are allowed. The following is a statement of reasons for the indication of allowable subject matter.    
Regarding independent Claims 1, 29, 30, and 31, statements regarding allowable subject matter were included in the previous (2/8/2021, and 8/30/2021) Office Actions, including detailed contrast and illustrations in comparison with the prior art.  Since all outstanding issues (see previous 35 USC 112b issues discussed in the 8/30/2021) have been satisfactorily resolved by the latest amendment, all above claims are allowed.
Claims 2, 4-8, 12-13, 15, 17, 19, 21-23, 25-28, and 32-35  are allowable as depending from independent Claims 1, 29, 30, and 31, which have allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731